17-13633-mkv            Doc 399       Filed 08/05/19       Entered 08/05/19 13:30:07               Main Document
                                                         Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                           Chapter 11
 Robert Francis Xavier Sillerman,
 Robert F. X. Sillerman,                                                   Case No. 17-13633 (MKV)
 Robert F. Sillerman,
 Robert X. Sillerman,
                                              Debtor.
 -------------------------------------------------------------X

                     ORDER GRANTING THE OFFICIAL COMMITTEE OF
                   UNSECURED CREDITORS LEAVE TO FILE UNDER SEAL
                       THE UNREDACTED VERSION OF THE OFFICIAL
                     COMMITTEE OF UNSECURED CREDITORS’ MOTION
                  PURSUANT TO BANKRUPTCY CODE SECTIONS 1104(a) AND
                  1112(b) FOR ORDER APPOINTING A CHAPTER 11 TRUSTEE
                        OR CONVERTING CASE TO A CHAPTER 7 CASE

            Upon the motion (the “Motion to Seal”)1 of the Official Committee of Unsecured

 Creditors (the “Committee”) for the above-referenced debtor (the “Debtor”), pursuant to 11

 U.S.C. §§ 105(a) and 107(b), Federal Rule of Bankruptcy Procedure 9018, Local Rule for the

 United States Bankruptcy Court for the Southern District of New York 9018-1, for order

 authorizing the Committee to file under seal an unredacted version of the Official Committee of

 Unsecured Creditors’ Motion Pursuant to Bankruptcy Code Sections 1104(a) and 1112(b) for

 Order Appointing a Chapter 11 Trustee or Converting Case to a Chapter 7 Case, (“Trustee

 Motion”), the declaration of Jil Mazer-Marino in support of the Trustee Motion (the

 “Declaration”) and the exhibits to the Declaration (the “Exhibits”); and the Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found

 that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that

 venue of this proceeding and the Motion to Seal in this district is proper pursuant to 28 U.S.C. §§

 1408 and 1209; and the Court having found that the relief requested in the Motion to Seal is in

 1
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion to Seal.

                                                            1
17-13633-mkv      Doc 399      Filed 08/05/19     Entered 08/05/19 13:30:07         Main Document
                                                Pg 2 of 3


 the best interests of the Debtor’s estate, his creditors and other parties in interest; and the Court

 having found that the Committee provided sufficient notice of the Motion to Seal and no other or

 further notice of the Motion to Seal is required; and the Court having determined that the legal

 and factual bases set forth in the Motion to Seal establish just cause for the relief granted herein;

 and upon all of the proceedings had before the Court; and after due deliberation and sufficient

 cause appearing therefor

        IT IS HEREBY ORDERED THAT:

        1.      The Motion to Seal is granted as set forth herein.

        2.      The Committee is hereby authorized (a) to file the Trustee Motion, the

 Declaration, and the Exhibits on the public docket of this case with the redactions indicated (i) in

 the Trustee Motion and Declaration, but with such reduced redactions in paragraph 42 of the

 Trustee Motion and paragraph 18 of the Declaration so as to conform with the Committee’s July

 31, 2019 letter; and (ii) in the Exhibits included as part of Exhibit 3 to the Motion to Seal and (b)

 to file the unredacted Trustee Motion, Declaration and Exhibits (the “Sealed Documents”)

 pursuant to 11 U.S.C. § 107(b), Bankruptcy Rule 9018, and Local Bankruptcy Rule 9019-1 by

 transmitting to the Clerk of the Court, by hard copy or email, in each case labeled “TO BE

 FILED UNDER SEAL,” (i) the Sealed Documents and (ii) a copy of this Order.

        3.      Except upon further order of the Court after notice to the Debtor and the

 Committee, the Sealed Documents shall remain under seal and shall not be made available to

 anyone without the consent of Debtor except that unredacted copies of the Sealed Documents

 shall be provided to (a) the Court, (b) the Office of the United States Trustee for Region 2, (c)

 the Debtor and his professionals retained in this chapter 11 case; and (d) any other party as may




                                                  2
17-13633-mkv       Doc 399     Filed 08/05/19     Entered 08/05/19 13:30:07        Main Document
                                                Pg 3 of 3


 be ordered by the Court under appropriate confidentiality agreements. Each party to whom

 disclosure is made shall keep the Sealed Documents confidential.

        4.      The Debtor or the Committee is authorized to take all actions either deems

 necessary to effectuate the ruling set forth in this Order.

        5.      This Order is without prejudice to the rights of any party in interest, including the

 United States Trustee, to seek to unseal the Sealed Documents or any part thereof.

        6.      To the extent that the Trustee Motion or Declaration is referenced in any future

 filings by any party granted access to the unredacted version of the Trustee Motion or

 Declaration, the terms of this Order shall apply to such future filing.

        7.      Counsel for the Committee shall contact the Clerk’s Office regarding the return or

 disposition of the Sealed Documents within ten days after entry of a final non-appealable order

 regarding the Trustee Motion.

        8.      This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation and/or enforcement of this Order.


 Dated: New York, New York
        August 5, 2019
                                                   s/ Mary Kay Vyskocil
                                                HONORABLE MARY KAY VYSKOCIL
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   3
